Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on September 7, 2021.  Application No. 16/761,910, is a 371 of PCT/IB2018/058441, filed October 29, 2018, and claims foreign priority to Italian Application No. ITALY 102017000125959, November 6, 2017.  In an amendment filed May 6, 2020, Applicant added new claims 14-20.  Claims 1-20 are pending.  
Election/Restrictions
Applicant’s election without traverse of the invention of Group II in the reply filed on September 7, 2021, is acknowledged.
Claims 1-6 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  The election was made without traverse in the reply filed on September 7, 2021.
Please note that the non-elected invention of Group I, claims 1-6 and 12-20, are not subject to rejoinder upon finding allowable subject matter in the elected invention of Group II.  It is suggested that Applicant cancel these claims in response to this Non-Final Office action.  
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolf et al., US2007/0260064 A1.  Independent claims 7 and 8 are drawn to a process of preparing an amorphous solid form of pimavanserin hemitartrate of claim 1.  Notably the amorphous solid form of claim 1 is not defined by any physical characteristics (i.e., XRPD, etc.).  Accordingly, the processes of claims 7 and 8 are drawn processes for preparing any amorphous solid form of pimavanserin hemitartrate.   Tolf discloses a process for preparing the amorphous solid form of pimavanserin hemitartrate, comprising the steps of: a) dissolving pimavanserin hemitartrate in crystalline form in a suitable polar solvent (Tolf et al., para. [0160], Example 6, “water”; see also Id., para. [0162], Example 7, “ethanol”) at a temperature ranging between 16C and 100C  (Id., para. [0161], “23 C”); b) rapidly cooling the solution to a temperature ranging between -50C and 0 C (Id., “frozen in a bed of dry ice” ; c) keeping the solution under vacuum at a temperature ranging between -50 C and 0 C for a time of between 0 and 72 hours; d) recovering the resulting solid.  (Id.; See also Id., para. [0162], Example 7, for additional crystallization steps that read on the present process steps as broadly claimed.)
Conclusion
	No claims are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625